Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 1 of 135 PageID# 5




                                                        3:20cv006
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 2 of 135 PageID# 6
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 3 of 135 PageID# 7
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 4 of 135 PageID# 8
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 5 of 135 PageID# 9
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 6 of 135 PageID# 10
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 7 of 135 PageID# 11
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 8 of 135 PageID# 12
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 9 of 135 PageID# 13
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 10 of 135 PageID# 14
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 11 of 135 PageID# 15
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 12 of 135 PageID# 16
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 13 of 135 PageID# 17
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 14 of 135 PageID# 18
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 15 of 135 PageID# 19
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 16 of 135 PageID# 20
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 17 of 135 PageID# 21
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 18 of 135 PageID# 22
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 19 of 135 PageID# 23
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 20 of 135 PageID# 24
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 21 of 135 PageID# 25
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 22 of 135 PageID# 26
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 23 of 135 PageID# 27
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 24 of 135 PageID# 28
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 25 of 135 PageID# 29
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 26 of 135 PageID# 30
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 27 of 135 PageID# 31
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 28 of 135 PageID# 32
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 29 of 135 PageID# 33
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 30 of 135 PageID# 34
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 31 of 135 PageID# 35
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 32 of 135 PageID# 36
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 33 of 135 PageID# 37
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 34 of 135 PageID# 38
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 35 of 135 PageID# 39
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 36 of 135 PageID# 40
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 37 of 135 PageID# 41
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 38 of 135 PageID# 42
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 39 of 135 PageID# 43
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 40 of 135 PageID# 44
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 41 of 135 PageID# 45
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 42 of 135 PageID# 46
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 43 of 135 PageID# 47
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 44 of 135 PageID# 48
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 45 of 135 PageID# 49
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 46 of 135 PageID# 50
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 47 of 135 PageID# 51
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 48 of 135 PageID# 52
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 49 of 135 PageID# 53
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 50 of 135 PageID# 54
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 51 of 135 PageID# 55
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 52 of 135 PageID# 56
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 53 of 135 PageID# 57
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 54 of 135 PageID# 58
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 55 of 135 PageID# 59
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 56 of 135 PageID# 60
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 57 of 135 PageID# 61
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 58 of 135 PageID# 62
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 59 of 135 PageID# 63
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 60 of 135 PageID# 64
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 61 of 135 PageID# 65
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 62 of 135 PageID# 66
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 63 of 135 PageID# 67
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 64 of 135 PageID# 68
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 65 of 135 PageID# 69
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 66 of 135 PageID# 70
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 67 of 135 PageID# 71
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 68 of 135 PageID# 72
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 69 of 135 PageID# 73
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 70 of 135 PageID# 74
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 71 of 135 PageID# 75
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 72 of 135 PageID# 76
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 73 of 135 PageID# 77
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 74 of 135 PageID# 78
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 75 of 135 PageID# 79
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 76 of 135 PageID# 80
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 77 of 135 PageID# 81
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 78 of 135 PageID# 82
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 79 of 135 PageID# 83
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 80 of 135 PageID# 84
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 81 of 135 PageID# 85
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 82 of 135 PageID# 86
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 83 of 135 PageID# 87
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 84 of 135 PageID# 88
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 85 of 135 PageID# 89
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 86 of 135 PageID# 90
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 87 of 135 PageID# 91
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 88 of 135 PageID# 92
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 89 of 135 PageID# 93
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 90 of 135 PageID# 94
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 91 of 135 PageID# 95
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 92 of 135 PageID# 96
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 93 of 135 PageID# 97
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 94 of 135 PageID# 98
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 95 of 135 PageID# 99
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 96 of 135 PageID# 100
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 97 of 135 PageID# 101
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 98 of 135 PageID# 102
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 99 of 135 PageID# 103
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 100 of 135 PageID# 104
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 101 of 135 PageID# 105
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 102 of 135 PageID# 106
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 103 of 135 PageID# 107
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 104 of 135 PageID# 108
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 105 of 135 PageID# 109
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 106 of 135 PageID# 110
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 107 of 135 PageID# 111
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 108 of 135 PageID# 112
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 109 of 135 PageID# 113
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 110 of 135 PageID# 114
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 111 of 135 PageID# 115
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 112 of 135 PageID# 116
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 113 of 135 PageID# 117
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 114 of 135 PageID# 118
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 115 of 135 PageID# 119
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 116 of 135 PageID# 120
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 117 of 135 PageID# 121
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 118 of 135 PageID# 122
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 119 of 135 PageID# 123
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 120 of 135 PageID# 124
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 121 of 135 PageID# 125
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 122 of 135 PageID# 126
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 123 of 135 PageID# 127
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 124 of 135 PageID# 128
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 125 of 135 PageID# 129
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 126 of 135 PageID# 130
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 127 of 135 PageID# 131
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 128 of 135 PageID# 132
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 129 of 135 PageID# 133
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 130 of 135 PageID# 134
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 131 of 135 PageID# 135
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 132 of 135 PageID# 136
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 133 of 135 PageID# 137
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 134 of 135 PageID# 138
Case 3:21-cv-00006-MHL Document 3 Filed 01/06/21 Page 135 of 135 PageID# 139
